NO. 07-10-0047-CV
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL C
 
APRIL 13, 2010
 
______________________________
 
 
MILESTONE ARCHITECTURAL ORNAMENTATION, INC., APPELLANT
 
V.
 
CECILIA CAMILLE OCHS, APPELLEE
 
_________________________________
 
FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;
 
NO. 97,201-D; HONORABLE DON EMERSON, JUDGE
 
_______________________________
 
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
            Proceeding pro se through its Chief Executive
Officer, Appellant, Milestone Architectural Ornamentation, Inc., filed a notice of appeal from the trial court's judgment
in favor of Appellee, Cecilia Camille Ochs. 
For the reasons expressed herein, we dismiss this appeal for want of
jurisdiction.
            A timely notice of
appeal is essential to invoke this Court's jurisdiction.  See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).  A notice of appeal must be filed within
thirty days after judgment is signed.  Tex.
R. App. P. 26.1.  The deadline is
extended to ninety days under certain circumstances.  Id. at 26.1(a).  A
further fifteen-day extension is provided by Rule 26.3 of the Texas Rules of
Appellate Procedure. 
            The limited documents
filed in this appeal reflect that the judgment being appealed was signed on
October 21, 2009.  A motion for new trial
was filed on October 28, 2009, extending the deadline in which to file a notice
of appeal to January 19, 2010.  Adding
the fifteen day extension,[1]
the last possible date in which to file the notice was February 3, 2010. The
notice of appeal, however, was not filed until February 4, 2010, beyond all
possible deadlines in which to do so.[2]  
Pursuant to Rule 42.3(a) of the Texas Rules of Appellate
procedure, Appellant's CEO was notified by letter dated February 17, 2010, to
show cause why this appeal should not be dismissed for
want of jurisdiction, noting that failure to respond would result in
dismissal.  No response was filed.  This Court has no discretion in the matter
other than to dismiss the appeal.  Tex.
R. App. P. 2.  
            Consequently,
this purported appeal is dismissed for want of jurisdiction. 
 
                                                                        Patrick A. Pirtle
      Justice
 




[1]A
motion for extension of time for the fifteen day deadline is necessarily
implied.  See Verburgt  v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).  "[O]nce the
period for granting a motion for extension of time . . . has passed, a party
can no longer invoke the appellate court's jurisdiction."  Id.


[2]
The notice of appeal was hand delivered making Rule 9.2(b) of the Texas Rules
of Appellate Procedure inapplicable.